Exhibit 10.22e


































DEED OF TRUST,

SECURITY AGREEMENT,

ASSIGNMENT OF RENTS AND LEASES

AND FIXTURE FILING




from




GREEN PLAINS CENTRAL CITY LLC, a Delaware limited liability company,

as Trustor




to




TICOR TITLE INSURANCE COMPANY,

as Trustee




for the benefit of




AGSTAR FINANCIAL SERVICES, PCA,

as Agent for the Banks, the Beneficiary




dated




July 2, 2009







IT IS UNDERSTOOD THAT THIS DEED OF TRUST SECURES BOTH REAL AND PERSONAL
PROPERTY, INCLUDING FIXTURES.  THIS INSTRUMENT SECURES OBLIGATIONS CONTAINING
PROVISIONS FOR CHANGES IN INTEREST RATES, EXTENSIONS OF TIME FOR PAYMENT AND
OTHER MODIFICATIONS IN THE TERMS OF THE OBLIGATIONS.

__________________________________________________________________________________




FUTURE ADVANCES ARE SECURED HEREBY

_______________________________________________________________________________





1




--------------------------------------------------------------------------------

DEED OF TRUST,

SECURITY AGREEMENT,

ASSIGNMENT OF RENTS AND LEASES

AND FIXTURE FILING




THIS DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING (hereinafter referred to as this “Deed of Trust”) made this 2nd
day of July, 2009, by and between GREEN PLAINS CENTRAL CITY LLC, a Delaware
limited liability company (the “Trustor”), whose mailing address is 9420
Underwood Ave., Suite 100, Omaha NE 68102, to TICOR TITLE INSURANCE COMPANY, a
title insurer authorized to do business in and under the laws of the State of
Nebraska, as Trustee (the “Trustee”), whose address for purposes of this Deed of
Trust is 214 20th Street, Central City, Nebraska  68826; FOR THE BENEFIT OF
AGSTAR FINANCIAL SERVICES, PCA, as Agent, for the benefit of the Banks, pursuant
to the ORD Credit Agreement (as defined below), whose mailing address is 1921
Premier Drive, P.O. Box 4249, Mankato, Minnesota 56002-4249 (the Agent for the
benefit of the Banks, the “Beneficiary”).




WHEREAS, Trustor, the Beneficiary, Green Plains Holdings LLC, a Delaware limited
liability company (“Holdings”), and the Banks (as defined in the Central City
Credit Agreement) have entered into a Credit Agreement of even date herewith,
under which the Banks have agreed to make certain loans to the Trustor and
Holdings (as the same may from time to time be amended, modified, extended,
renewed, refinanced or restated, the “Central City Credit Agreement”);




WHEREAS, Green Plains Ord, LLC, a Delaware limited liability company (“ORD”),
the Beneficiary, Holdings, and the Banks (as defined in the Ord Credit
Agreement) have entered into a separate Credit Agreement of even date herewith,
under which such Banks have agreed to make certain loans to ORD and Holdings (as
the same may from time to time be amended, modified, extended, renewed,
refinanced or restated, the “ORD Credit Agreement”);




WHEREAS, the Trustor and ORD are related/affiliated entities;  




WHEREAS, it is a condition precedent to the Banks entering into the ORD Credit
Agreement with ORD and Holdings and into the Central City Credit Agreement with
the Trustor and Holdings, that the Trustor shall have granted the Trustee the
security interest in the Trust Property herein described as additional security
for the payment and performance by ORD of its obligations under the ORD Credit
Agreement;




WHEREAS, This Deed of Trust shall secure the original principal amount due and
payable under the ORD Credit Agreement, in the amount of Forty Three Million and
No/100 ($43,000,000.00) Dollars, which amount constitutes the “Initial Amount of
the Debt”, and this Deed of Trust is further intended to secure the entire
“Secured Indebtedness” as hereinafter defined.




Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the ORD Credit Agreement.




This Deed of Trust allows for future advances, but the amount of any advance is
not currently known.




To secure the performance of the covenants and commitments of ORD to the
Beneficiary, its successors and assigns, and the payment to the Beneficiary, its
successors and assigns, of: (i) the Initial Amount of the Debt, as evidenced by
the Notes, in the principal sum of $43,000,000.00, the balance of the Notes
being due and payable on or before the Maturity Date, unless sooner called by
the Beneficiary as provided in the Notes, and (ii) any other obligations and
liabilities of ORD to the Agent or the Banks pursuant to terms of this Deed of
Trust, the ORD Credit Agreement, the Notes, or any other Loan Documents; and for
and to secure the payment to the Beneficiary, its successors and assigns, at the
times demanded and with interest thereon at the Default Rate (as defined in the
ORD Credit Agreement) of all sums advanced in protecting the lien of this Deed
of Trust (all sums referred to in (i) and (ii) being collectively referred to
herein as the “Secured Indebtedness”), and in consideration of the sum of $1.00
paid by the Beneficiary to the Trustor and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Trustor does hereby MORTGAGE, GRANT, BARGAIN, SELL AND CONVEY unto the Trustee,
in trust, WITH POWER OF SALE, for the benefit of the Beneficiary, its successors
and assigns, forever, and GRANTS A SECURITY INTEREST to the Trustee, in trust,
for the benefit of the Beneficiary, its successors and assigns, in the following
properties (all of the following being hereafter collectively referred to as the
“Trust Property”):





2




--------------------------------------------------------------------------------




A. Real Property




All the tracts or parcels of real property lying and being in the County of
Merrick, State of Nebraska (the “Land”), all as more fully described in Exhibit
A attached hereto and made a part hereof, together with all improvements,
buildings or structures owned by Trustor, situated, now or hereafter placed or
constructed upon the Land (“Improvements”), all right, title, and interest of
the Trustor in and to the Land and in and to lands lying in any and all streets,
lanes, alleys, passages and roads adjoining the Land, and together with all
right, title, and interest of the Trustor in and to all annexations, access
rights, easements, rights of way or use, servitudes, licenses, tenements,
hereditaments, appurtenances, minerals, mineral rights, water and water rights,
now or hereafter belonging or pertaining to the Land (the “Real Property”); and




B. Personal Property




All right, title, and interest of the Trustor in and to all equipment, fixtures,
improvements, building supplies and materials and other personal property now or
hereafter attached to, located in, placed in or necessary to the use of the
improvements on the Land or Improvements (the “Personal Property” and together
with the Real Property described in the preceding paragraph, the “Trust
Premises”); and




C. Leases, Rents, Issues and Profits




All right, title, and interest of the Trustor in and to all leases, accounts,
rents, issues and profits now or which may hereafter become due with respect to
the Trust Premises or any part thereof; and




D. Judgments and Awards




All right, title, and interest of the Trustor in and to any and all awards or
compensation made by any governmental or other lawful authorities for the taking
or damaging by eminent domain of the whole or any part of the Trust Premises or
any rights appurtenant thereto, including any awards for a temporary taking,
change of grade of streets or taking of access; and




E. After-Acquired Property




All right, title, and interest of the Trustor in and to all extensions,
improvements, betterments, renewals, substitutes, and replacements of, and all
additions and appurtenants to the items or types of property described in
Sections A through D above, which are hereafter acquired by or released to the
Trustor, or are hereafter constructed, assembled or placed by the Trustor on the
Trust Premises, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement,
or conversion, as the case may be, and in each such case, without any further
mortgage, conveyance, assignment, or other act by the Trustor, shall become
subject to the lien of this Deed of Trust as fully and completely, and with the
same effect, as though now owned by the Trustor and specifically described in
the granting clause hereof, but at any and all times the Trustor will execute
and deliver to the Trustee and the Beneficiary any and all such further
assurances, mortgages, conveyances, or assignments thereof as the Trustee or the
Beneficiary may reasonably require for the purpose of expressly and specifically
subjecting the same to the lien of this Deed of Trust.




TO HAVE AND TO HOLD the Trust Property unto the Trustee, in trust, for the
benefit of the Beneficiary forever.




ARTICLE I

Trustor’s

Representations, Warranties

Covenants and Agreements




The Trustor makes the following representations, warranties, covenants and
agreements with the Beneficiary:




1.1. Lien Status. The Trustor owns the Trust Property free and clear of any and
all liens except the liens described on Exhibit B attached hereto (“Permitted
Encumbrances”) and any other Permitted Liens from time to time affecting the
Trust Property. Except for the Permitted Encumbrances, this Deed of Trust
creates a valid priority lien and security interest against the Trust Property.
The Trustor shall preserve and protect the lien and security interest status of
this Deed of Trust subject to Permitted Encumbrances and any other Permitted
Liens from time to time affecting the Trust Property.








3




--------------------------------------------------------------------------------

1.2. Payment and Performance. ORD shall pay the Secured Indebtedness when due
under the terms of the ORD Credit Agreement and the other Loan Documents and
shall duly perform and observe all of the covenants, agreements and provisions
contained in the ORD Credit Agreement and the other Loan Documents. The Trustor
shall duly perform and observe all of the covenants, agreements, and provisions
contained in this Deed of Trust.  No payment or collection of any of the Secured
Indebtedness shall reduce the amount secured by this Deed of Trust.  




1.3. Care of Trust Property; No Waste. The Trustor shall, at all times, keep and
maintain the Trust Premises in good repair and operating condition, subject to
ordinary wear and tear, and shall not commit, or suffer to be committed, any
material waste or misuse of the Trust Premises, and shall repair, restore or
replace, any buildings, improvements or structures now or hereafter placed or
located on the Trust Premises which may become damaged or destroyed in
accordance with the terms of this Deed of Trust. The Trustor shall not, without
the prior written consent of the Beneficiary: (i) remove or permit the removal
of any material buildings, structures or other material improvements or material
fixtures, or (ii) otherwise make any material alterations in any improvements
which will materially and adversely alter the basic structure, materially and
adversely affect the market value, or materially and adversely change the
existing architectural character of the Trust Premises. The Trustor will not
acquiesce in any rezoning classification, modification or public or private
restriction which in any way limits or otherwise materially and adversely
affects the Trust Premises, or any part thereof. The Trustor shall not vacate or
abandon the Trust Premises.




1.4. Payment of Utilities and Operating Costs. The Trustor shall pay, or cause
to be paid, when due, all charges made for electricity, gas, heat, water, sewer,
and all other utilities and operating costs and expenses incurred in connection
with the Trust Property.




1.5. Liens. The Trustor shall pay, from time to time when the same shall become
due, all lawful claims and demands of mechanics, materialmen, laborers, and
others which, if unpaid, might result in, or permit the creation of a lien on
the Trust Property, or any part thereof, or on the revenues, rents, issues,
income and profits arising therefrom, and in general will do or cause to be done
everything necessary so that the lien of this Deed of Trust shall be fully
preserved, at the cost of the Trustor, without expense to the Trustee or
Beneficiary. The Trustor shall not do, or permit to be done, anything that may
in anyway weaken, diminish, or impair the security of this Deed of Trust. Should
any fixture be installed to the Trust Property from or after the date hereof,
the lien of this Deed of Trust shall immediately attach to said fixture and
shall be prior and superior to all other liens or claims. The Trustor will
promptly perform and observe, or cause to be performed or observed, all of the
terms, covenants, and conditions of all Permitted Encumbrances, as set forth in
Exhibit B attached hereto, the noncompliance with which may affect the security
of this Deed of Trust, or may impose duty or obligation upon the Trustor or any
sublessee or occupant of the Trust Property or any part thereof, and the Trustor
shall do or cause to be done all things necessary to preserve intact and
unimpaired all easements, appurtenances, and other interests and rights in favor
of or constituting any portion of the Trust Property.




1.6. Real Property Taxes and Assessments. The Trustor agrees to pay all real
property taxes, assessments, and other similar charges made against the Trust
Property.




1.7. Deed of Trust Taxation. In the event of a court decree or an enactment
after the date hereof by any legislative authority of any law imposing upon a
beneficiary the payment of the whole or any part of the amounts herein required
to be paid by the Trustor, or changing in any way the laws relating to the
taxation of deeds of trust or debts secured by deeds of trust or a beneficiary’s
interest in the Trust Property, so as to impose such imposition on the Trustee
or the Beneficiary or on the interest of the Trustee or the Beneficiary in the
Trust Property, then, in any such event, the Trustor shall bear and pay the full
amount of such imposition, provided that if for any reason payment by the
Trustor of any such imposition would be unlawful, or if the payment thereof
would constitute usury or render the Secured Indebtedness wholly or partially
usurious, the Beneficiary shall pay that amount or portion of such impositions
as renders the Secured Indebtedness hereby unlawful or usurious, in which event
the Trustor shall concurrently therewith pay the remaining lawful and
nonusurious portion or balance of said imposition.




1.8. Compliance with Laws. The Trustor shall materially comply with all present
and future laws, ordinances, regulations, covenants, conditions and restrictions
affecting the Trust Property or the operation thereof, and shall pay all fees or
charges of any kind in connection therewith.




1.9. Permitted Contests. INTENTIONALLY DELETED.




1.10. Duty to Defend. The Trustor shall promptly notify the Trustee and
Beneficiary of and appear in and defend any suit, action or proceeding that
affects the Secured Indebtedness, or any right or interest of the Trustee or the
Beneficiary under this Deed of Trust. If an Event of Default has occurred and is
continuing, the Trustee or the Beneficiary may, at their option, elect to appear
in or defend any such action or proceeding, and the Trustor agrees to indemnify
and reimburse the Trustee and the Beneficiary from any and all loss, damage,
reasonable and documented expense or cost arising out of, or incurred in
connection with any such suit, action or proceeding, including, but not limited
to, costs of evidence of title and attorneys’ fees if allowed by law except for
losses, damages or liabilities to the extent caused by the gross negligence or
willful misconduct of the Trustee or the Beneficiary.





4




--------------------------------------------------------------------------------




1.11. Insurance Coverage. The Trustor shall obtain and keep in force and effect
during the term of this Deed of Trust at its sole cost and expense such
insurance as required under the Central City Credit Agreement.




1.12. Notice of Damage. The Trustor shall give the Beneficiary prompt notice of
any material damage to or destruction of the Trust Property and authorize the
Beneficiary to make proof of loss if not made promptly by the Trustor. In case
of loss covered by policies of insurance held as Collateral, the Trustor shall
not without the express written consent of the Beneficiary settle, adjust or
compromise any claim arising out of such policies, or collect and receive the
proceeds payable therefrom. Any expense incurred by the Beneficiary in the
adjustment and collection of insurance proceeds (including the cost of any
independent appraisal of the loss or damage on behalf of the Beneficiary) shall
be reimbursed to the Beneficiary first out of any proceeds. The proceeds or any
part thereof shall be applied, at the Beneficiary’s option to the repair or
replacement of the assets subject to such casualty or, upon or in reduction of
the Secured Indebtedness or to the restoration or repair of the Trust Property.




1.13. Condemnation. The Trustor shall give the Trustee and the Beneficiary
prompt notice of any action, actual or threatened, in condemnation or eminent
domain. The Trustor may in good faith contest any condemnation or eminent domain
action by appropriate legal action or proceedings. Any such contest shall be
prosecuted with due diligence. The Trustor hereby irrevocably assigns,
transfers, and sets over to the Trustee for the benefit of the Beneficiary, to
the extent of the remaining unpaid Secured Indebtedness, the entire proceeds of
any award, payment or claim for damages for all or any part of the Trust
Property taken or damaged, whether temporary or permanent, under the power of
eminent domain or condemnation, and authorizes the Trustee and the Beneficiary
to intervene in any such action in the name of the Trustor and to collect and
receive from the condemning authorities and give proper receipts and
acquaintances for such proceeds. Any expenses incurred by the Trustee or the
Beneficiary in intervening in such action or collecting such proceeds shall be
reimbursed to the Trustee and the Beneficiary first out of the proceeds. So long
as no Event of Default exists, the proceeds or any part thereof shall be applied
upon or in reduction of the Secured Indebtedness then most remotely to be paid,
whether due or not, without the application of any prepayment premium, or to the
restoration or repair of the Trust Property, the choice of application to be
solely at the discretion of the Beneficiary.




1.14. Restoration of Trust Property After Loss. Should any insurance or
condemnation proceeds be applied to the restoration or repair of the Trust
Property, the restoration or repair shall be done under the supervision of an
architect reasonably acceptable to the Beneficiary, pursuant to plans and
specifications reasonably approved by the Beneficiary, and in accordance in all
material respects with all applicable building laws, regulations and ordinances,
including, but not limited to, the Accessibility Guidelines set forth in the
Americans with Disabilities Act. In such case, the proceeds shall be held by the
Beneficiary for such purposes and will from time to time be disbursed by the
Beneficiary to defray the costs of such restoration or repair under such
safeguards and controls as the Beneficiary may reasonably require to assure
completion in accordance with the approved plans and specifications and free of
liens, other than Permitted Liens. Any surplus which may remain after payment of
all costs of restoration or repair may, at the option of the Beneficiary, be
applied on account of the Secured Indebtedness then most remotely to be paid,
whether due or not, without application of any prepayment premium, or shall be
returned to the Trustor, the choice of application to be solely at the
discretion of the Beneficiary.




1.15. Environmental Compliance. Trustor shall comply with all applicable
Environmental Laws with respect to the Trust Property and as required under the
Central City Credit Agreement.




1.16. Financial and Operating Statements. Trustor shall provide all Financial
Statements and operating statements as required under the Central City Credit
Agreement.  




1.17. Beneficiary’s Right of Entry. The Trustor shall permit the Beneficiary or
its authorized representatives to enter the Trust Property.




1.18. Due on Sale. Except as otherwise agreed in writing by the parties hereto,
the Trustor shall not voluntarily or involuntarily sell, convey, transfer,
further mortgage, encumber, or dispose of the Trust Property, or any part
thereof, or any interest therein, legal or equitable, or agree to do so, without
first obtaining the written consent of the Beneficiary. The Beneficiary’s
consent to any one transaction shall not be deemed to be a waiver of the
requirement to receive the Beneficiary’s consent to future or successive
transactions.




1.19. Beneficiary’s Right to Cure. If the Trustor shall fail to materially
comply with any of the covenants or obligations of this Deed of Trust such that
an Event of Default has occurred hereunder, the Beneficiary may, but shall not
be obligated to, without further demand upon or notice to the Trustor, and
without waiving or releasing the Trustor from any obligation contained in this
Deed of Trust, perform such covenants and agreements, investigate and defend
against such action or proceeding, and take such other action as the Beneficiary
deems reasonably necessary to protect its interest in the Trust Property or this
Deed of Trust. The Trustor agrees to repay upon demand all sums incurred by the
Beneficiary in remedying any such failure. All such sums, together with interest
as aforesaid, shall become so much additional Secured Indebtedness, but no such
advance shall be deemed to relieve the Trustor from any failure hereunder.





5




--------------------------------------------------------------------------------




1.20. Uniform Commercial Code Security Interest. This Deed of Trust shall
constitute a security agreement as defined in the Uniform Commercial Code and
SHALL BE EFFECTIVE AS A FINANCING STATEMENT FILED AS A FIXTURE FILING which is
to be filed in the real estate records of the County where the Trust Property is
situated. The name of the record owner of said real estate is the Trustor set
forth on page one of this Deed of Trust. Information concerning the security
interest created by this Deed of Trust may be obtained from the Beneficiary, as
secured party, at its address as set forth on page one of this Deed of Trust.
The name and address of the Trustor, as debtor, and the name and address of the
Beneficiary, as secured party, are as set forth on page one of this Deed of
Trust. This Deed of Trust covers goods which are, or are to become, “fixtures”
as defined in the Uniform Commercial Code. This Deed of Trust is sufficient as a
financing statement, and as a financing statement it covers goods which are, or
are to become, fixtures on the Land. In addition, the Trustor shall execute and
deliver to the Beneficiary, upon the Beneficiary’s request, any financing
statements or amendments thereto or continuation statements thereto that the
Beneficiary may require to perfect a security interest in said items or types of
property. The Trustor shall pay all costs of filing such instruments. All
references to the Uniform Commercial Code in this Deed of Trust shall mean the
Uniform Commercial Code as in effect in the State of Nebraska.




1.21. Leases. The Trustor shall, at its own cost and expense, perform, comply
with and discharge all of the obligations of the Trustor under all leases and
agreements for the use of the Trust Property and use reasonable efforts to
enforce or secure the performance of each obligation and undertaking of the
respective tenants under such leases and shall appear in and defend, at its own
cost and expense, any action or proceeding arising out of or in any manner
connected with the Trustor’s interest in any leases of the Trust Property. The
Trustor shall permit no surrender nor assignment of any tenant’s interest under
said leases unless the right to assign or surrender is expressly reserved under
the lease, nor receive any installment of rent for more than one (1) month in
advance of its due date unless otherwise required pursuant to the terms of the
applicable lease, nor execute any mortgage or create or permit a lien which may
be or become superior to any such leases, nor permit a subordination of any
lease to such mortgage or lien. The Trustor shall not materially modify or amend
the terms of any such leases, nor borrow against or pledge the rentals from such
leases, nor exercise or waive any default of the tenant thereunder without the
prior consent of the Beneficiary. The Trustor agrees to obtain the Beneficiary’s
prior written approval before entering into any lease with a term of five (5)
years or more. Should the Trustor fail to perform, comply with or discharge any
material obligations of the Trustor under any lease or should the Beneficiary
become aware of or be notified by any tenant under any lease of a material
failure on the part of the Trustor to so perform, comply with or discharge its
obligations under said lease, the Beneficiary may, but shall not be obligated
to, and without further demand upon or notice to the Trustor, and without
waiving or releasing the Trustor from any obligation in this Deed of Trust
contained, remedy such failure, and the Trustor agrees to repay upon demand all
sums incurred by the Beneficiary in remedying any such failure together with
interest at the Default Rate. All such sums, together with interest as
aforesaid, shall become so much additional Secured Indebtedness, but no such
advance shall be deemed to relieve the Trustor from any Event of Default
hereunder.




1.22. No Consent. Nothing contained in this Deed of Trust shall constitute any
consent or request by the Beneficiary, express or implied, for the performance
of any labor or services or for the furnishing of any materials or other
property in respect of the Trust Property or any part thereof, nor as giving the
Trustor or any party in interest with the Trustor any right, power or authority
to contract for or permit the performance of any labor or services or the
furnishing of any materials or other property in such fashion as would create
any personal liability against the Beneficiary in respect thereof, or would
permit the making of any claim that any lien based on the performance of such
labor or services or the furnishing of any such materials or other property is
prior to the lien of this Deed of Trust.




1.23. Further Assurances. The Trustor shall execute and deliver to the Trustee
and/or the Beneficiary, as applicable, from time to time, on demand, such
further instruments, security agreements, financing statements under the Uniform
Commercial Code and assurances and do such further acts as Trustee and
Beneficiary may reasonably require to carry out more effectively the purposes of
this Deed of Trust and without limiting the foregoing, to make subject to the
lien hereof any property agreed to be subjected hereto or covered by the
granting clause hereof, or so intended to be. The Trustor shall pay any
recording fees, filing fees, mortgage registry taxes, stamp taxes and other
charges arising out of such further assurances and instruments in accordance
with the terms hereof.








6




--------------------------------------------------------------------------------

1.24. Miscellaneous Rights of Beneficiary. Without affecting the liability of
any party liable for payment of the Secured Indebtedness or the performance of
any obligation contained herein, and without affecting the rights of the
Beneficiary with respect to any security not expressly released in writing, the
Beneficiary may, at any time, and without notice to or the consent of the
Trustor or any party with an interest in the Trust Property or the Notes (a)
release any person or entity liable for payment of all or any part of the
Secured Indebtedness or for the performance of any obligation herein, (b) make
any agreement extending the time or otherwise altering the terms of payment of
all or any part of the Secured Indebtedness or modifying or waiving any
obligation, or subordinating, modifying or otherwise dealing with the lien or
charge hereof, (c) accept any additional security, (d) request the Trustee to
release or otherwise deal with any property, real or personal, including any or
all of the Trust Property, including making partial releases of the Trust
Property, or (e) resort to any security agreements, pledges, contracts of
guaranty, assignments of rents and leases or other securities, and exhaust any
one or more of said securities and the security hereunder, either concurrently
or independently and in such order as it may determine. No act or thing, except
full payment of the Secured Indebtedness, which but for this provision could act
as a release, termination, satisfaction or impairment of this Deed of Trust
shall in any way release, terminate, satisfy or impair this Deed of Trust.




ARTICLE II

Defaults and Remedies




2.1. Events of Default. The occurrence of an Event of Default (as defined in the
ORD Credit Agreement) shall constitute an “Event of Default” hereunder.




2.2. Remedies. Upon the occurrence and during the continuance of an Event of
Default, the Beneficiary may, at its option, and without notice to the Trustor,
unless otherwise provided herein, exercise any or all of the following rights
and remedies, and any other rights and remedies now or then available to it,
either hereunder or at law or in equity, including, without limitation, the
rights and remedies provided in the assignment of rents contained herein:




a.

The Beneficiary may immediately, and without notice to the Trustor, except as
required by applicable statutes governing foreclosure of debt secured by real
estate, declare the entire unpaid principal balance of the Notes together with
all accrued interest thereon to be immediately due and payable and thereupon all
such and all other Secured Indebtedness shall be and become immediately due and
payable.




b.

The Beneficiary may enter upon, take immediate possession of, manage, and
operate the Trust Property or any part thereof; make repairs and alterations and
do any acts which the Beneficiary deems reasonably proper and necessary or
advisable to protect the security hereof, including but not limited to those
granted the Beneficiary pursuant to the Loan Documents; and either with or
without taking possession, in its own name, sue for or otherwise collect and
receive rents, issues and profits, including those past due and unpaid, and
apply the same, less costs and expenses of operation and collection, including
reasonable attorneys’ fees and the Beneficiary’s costs, upon the Secured
Indebtedness and in such order as the Beneficiary may determine. Upon request of
the Beneficiary, the Trustor shall assemble and make avail­able to the
Beneficiary at the Land any of the Trust Property which has been removed
therefrom. The entering upon and taking possession of the Trust Property, the
collection of any rents, issues and profits and the application thereof as
aforesaid shall not cure or waive any default theretofore or thereafter
occurring or affect any notice of default hereunder or invalidate any act done
pursuant to any such notice. Notwithstanding the Beneficiary’s continuance in
possession or receipt and application of rents, issues or profits, the
Beneficiary shall be entitled, as a matter of right, to exercise every right
provided for in this Deed of Trust or by law upon or after the occurrence of a
default. Any of the actions referred to in this Section 2.2 may be taken by the
Beneficiary at such time as the Beneficiary is so entitled pursuant to the terms
of this Deed of Trust without regard to the adequacy of any security for the
Secured Indebtedness.




c.

The Beneficiary shall, without regard to the adequacy of any security for the
Secured Indebtedness, be entitled to the immediate ex parte appointment of a
receiver by any court having jurisdiction, without notice, to take possession of
and protect the Trust Property and operate the same and collect the rents,
issues and profits therefrom.




d.

The Beneficiary may bring an action in any court of competent jurisdiction to
foreclose this Deed of Trust or to enforce any of the covenants hereof.




e.

The Trustee may, and upon the request of Beneficiary shall, elect to cause the
Trust Property or any part thereof to be sold as follows:








7




--------------------------------------------------------------------------------

(1)

The Trustee may proceed as if all of the Trust Property were real property in
accordance with subsection 2.2(e)(4) below, or the Trustee may elect to treat
any of the Trust Property which consists of a right in action or which is
property that can be severed from the Land without causing structural damage
thereto as if the same were personal property and dispose of the same in
accordance with subsection 2.2(e)(3) below, separate and apart from the sale of
real property, the remainder of the Trust Property being treated as real
property.




(2)

The Trustee may cause any such sale or other disposition to be conducted
immediately following the expiration of any grace period, if any, herein
provided or provided in the ORD Credit Agreement or Notes secured hereby (or
immediately upon the expiration of any redemption period required by law), or
the Trustee may delay any such sale or other disposition for such period of time
as the Trustee deems to be in its best interest. Should the Trustee desire that
more than one such sale or other dispo­sition be conducted, the Trustee may, at
its option, cause the same to be conducted simultaneously, or successively on
the same day, or at such different days or times and in such order as the
Trustee may deem to be in its best interest.




(3)

Should the Trustee elect to cause any of the Trust Property to be disposed of as
personal property as permitted in subsection 2.2(e)(1) above, it or Beneficiary
may dispose of any part thereof in any manner now or hereafter permitted by
Article 9 of the Uniform Commercial Code or in accordance with any other remedy
provided by law. Both the Trustor and the Beneficiary shall be eligible to
purchase any part or all of such property at any such disposition. Any such
disposition may be either public or private as the Trustee or the Beneficiary
may so elect, subject to the provisions of the Uniform Commercial Code. The
Trustee or the Beneficiary shall give the Trustor at least ten (10) days prior
written notice of the time and place of any public sale or other dispo­sition of
such property or of the time at or after which any private sale or any other
intended disposition is made, and if such notice is sent to the Trustor at the
address above set forth, it shall constitute reasonable notice to the Trustor.




(4)

Should the Trustee elect to sell the Trust Property which is real property or
which it has elected to treat as real property, upon such election, the Trustee
shall give such notice of default and its election to sell as may then be
required by applicable law. Thereafter, upon the expiration of such time and the
giving of such notice of sale as may then be required by applicable law, the
Trustee, at the time and place specified by such notice of sale, shall sell such
Trust Property, or any portion thereof specified by the Trustee, at public
auction to the highest bidder for cash in lawful money of the United States. The
Trustee may, and upon request of the Beneficiary shall, from time to time,
postpone the sale by public announcement thereof at the time and place noticed
therefor. If the Trust Property consists of several lots or parcels, the Trustee
may designate the order in which such lots or parcels shall be offered for sale
or sold. Any person, including the Trustor, the Trustee, or the Beneficiary may
purchase at the sale. Upon any sale, the Trustee shall execute and deliver to
the purchaser or purchasers, a deed or deeds conveying the property so sold, but
without any covenant or warranty what­soever, express or implied, whereupon such
purchaser or purchasers shall be led into immediate possession.




(5)

This instrument shall be effective as a mortgage as well as a deed of trust and
upon the occurrence of an Event of Default may be foreclosed as to any of the
Trust Property in any manner permitted by the laws of the State of Nebraska or
of any other state in which any part of the Trust Property is situated, and any
foreclosure suit may be brought by the Trustee or by the Beneficiary. In the
event a foreclosure hereunder shall be commenced by the Trustee, or its
substitute or successor, the Beneficiary may at any time before the sale of the
Trust Property direct the Trustee to abandon the sale, and may then institute
suit for the collection of the Notes and the other Secured Indebtedness, and for
the foreclosure of this Deed of Trust.




It is agreed that if the Beneficiary should institute a suit for the collection
of the Notes or any other Secured Indebtedness and for the foreclosure of this
Deed of Trust, the Beneficiary may at any time before the entry of a final
judgment in said suit dismiss the same, and require the Trustee or his
substitute or successor to sell the Trust Property in accordance with the
provisions of this Deed of Trust.




(6)

In the event of a sale or other disposition of any such property, or any part
thereof, and the execution of a deed or other conveyance pursuant thereto, the
recitals therein of facts, such as default, the giving of notice of default, and
notice of sale, terms of sale, purchaser, payment of purchase money, and any
other fact affecting the regularity or validity of such sale or disposition,
shall be conclusive proof of the truth of such facts; and any such deed or
conveyance shall be conclusive against all persons as to such facts recited
herein.








8




--------------------------------------------------------------------------------

(7)

The proceeds of any sale or disposition hereunder, together with any other sums
which then may be held by the Trustee or the Beneficiary under this Deed of
Trust, whether under the provisions of this Section 2.2, or otherwise, shall
unless and except as otherwise provided in the ORD Credit Agreement, be applied
as follows: FIRST, to the expenses of such sale or disposition together with
Trustee’s fees and reasonable attorneys’ fees and expenses, the Beneficiary’s
costs and the actual cost of publishing, recording, mailing and posting notice;
SECOND, to the cost of any search or other evidence of title procured in
connection therewith, if applicable, and recordation and transfer taxes and
other charges, if any, on any release or deed of reconveyance; THIRD, to the
payment of all amounts secured by this Deed of Trust, including but not limited
to those set forth in the Notes, the ORD Credit Agreement and the Loan
Documents, and all other sums due to the Beneficiary from the Trustor; FOURTH,
to all other sums secured hereby; and the remainder, if any, to the person or
persons legally entitled thereto in the order of their priority.




f.

Any payment of the principal amount of Secured Indebtedness subsequent to the
entire amount of the Secured Indebtedness becoming immediately due and payable
under the terms of this Section 2.2 shall be deemed a prepayment of such
principal amount subject to any prepayment premium or other additional sums
payable as specified under the terms of the Notes or ORD Credit Agreement.




g.

The Beneficiary shall have the right to become the purchaser at any sale held by
the Trustee or substitute or successor or by any receiver or public officer, and
the Beneficiary shall have the right to credit upon the amount of the bid made
therefor, to the extent necessary to satisfy such bid, the Secured Indebtedness
owing to the Beneficiary, or if the Beneficiary holds less than all of such
indebtedness the pro rata part thereof owing to the Beneficiary, accounting to
all other beneficiaries or note holders not joining in such bid in cash for the
portion of such bid or bids apportionable to such nonbidding beneficiary or note
holders.




h.

The Trustee may be removed at any time with or without cause by an instrument in
writing executed by the Beneficiary. In case of the death, resignation, removal
or disqualification of the Trustee or if for any reason the Beneficiary shall
deem it desirable to appoint a substitute or successor trustee to act instead of
the herein named Trustee or any substitute or successor trustee, then the
Beneficiary shall have the right and hereby is authorized and empowered to
appoint a successor trustee, or a substitute trustee, without other formality
than appointment and designation in writing executed by the Beneficiary and the
authority hereby conferred shall extend to the appointment of other successor
and substitute trustees successively until the Secured Indebtedness finally has
been paid in full or until the Trust Property is sold hereunder. All references
herein to the Trustee shall be decreed to refer to the Trustee (including any
successor or substitute appointed and designated as herein provided) from time
to time acting hereunder. The Trustor hereby ratifies and confirms any and to
any and all acts which the herein named Trustee or its successor or successors,
substitute or substitutes, in this trust, lawfully shall do by virtue hereof.




ARTICLE III

Miscellaneous




3.1.

Trustor’s Acknowledgment of Remedies. UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THE TRUSTOR HEREBY CONSENTS AND AGREES TO
THE FORECLOSURE AND SALE OF THE TRUST PROPERTY BY ACTION PURSUANT TO APPLICABLE
LAW OR, AT THE OPTION OF THE BENEFICIARY, BY EXERCISE OF THE POWER OF SALE
PURSUANT TO APPLICABLE LAW (OR PURSUANT TO ANY SIMILAR OR REPLACEMENT STATUTES
HEREAFTER ENACTED). The Trustor understands that upon the occurrence and during
the continuance of an Event of Default, the Beneficiary may also elect its
rights under the Uniform Commercial Code and take possession of the Personal
Property (as defined in this Deed of Trust) and dispose of the same by sale or
otherwise in one or more parcels provided that at least ten (10) days’ prior
notice of such disposition must be given, all as provided for by the Uniform
Commercial Code, as hereafter amended or by any similar or replacement statute
hereafter enacted. THE TRUSTOR ACKNOWLEDGES THAT IT IS REPRESENTED BY LEGAL
COUNSEL; THAT BEFORE SIGNING THIS DOCUMENT THIS PARAGRAPH AND THE TRUSTOR’S
RIGHTS WERE FULLY EXPLAINED BY SUCH COUNSEL AND THAT THE TRUSTOR UNDERSTANDS THE
NATURE AND EXTENT OF THE RIGHTS WAIVED HEREBY AND THE EFFECT OF SUCH WAIVER.




3.2. Continued Priority. Any agreement hereafter made by the Trustor and the
Beneficiary pursuant to this Deed of Trust shall be superior to the rights of
the holder of any intervening lien or encumbrance.








9




--------------------------------------------------------------------------------

3.3. Cumulative Rights. Each right, power or remedy herein conferred upon the
Beneficiary is cumulative and in addition to every other right, power or remedy,
express or implied, now or hereafter arising, available to the Beneficiary, at
law or in equity, or under the Uniform Commercial Code or other law, and each
and every right, power and remedy herein set forth or otherwise so existing may
be exercised from time to time as often and in such order as may be deemed
expedient by the Beneficiary and shall not be a waiver of the right to exercise
at any time thereafter any other right, power or remedy. No delay or omission by
the Beneficiary in the exercise of any right, power or remedy arising hereunder
or arising otherwise shall impair any such right, power or remedy or the right
of the Beneficiary to resort thereto at a later date or be construed to be a
waiver of any Event of Default under this Deed of Trust.




3.4. Waiver. The Trustor hereby waives to the full extent lawfully allowed the
benefit of any homestead, appraisement, evaluation, stay and extension laws now
or hereafter in force. The Trustor hereby waives any rights available with
respect to marshaling of assets so as to require the separate sales of any
portion of the Trust Property, or as to require the Beneficiary or any other
person to exhaust its remedies against a specific portion of the Trust Property
before proceeding against the other and does hereby expressly consent to and
authorize the sale of the Trust Property or any part thereof as a single unit or
parcel.




3.5. Satisfaction of Deed of Trust/Reconveyance of Trust Property. When all
Secured Indebtedness has been paid or if otherwise required to be released
pursuant to the terms of the ORD Credit Agreement, then the Trustee, its
successor or assigns, shall reconvey all of the Trust Property conveyed to the
Trustee by the Trustor. Any part of the Trust Property may be conveyed at any
time to the Trustor at the request of the Beneficiary without affecting the
validity and priority of the lien of this Deed of Trust upon the remainder of
the Trust Property.




3.6. Governing Law. THIS DEED OF TRUST SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF MINNESOTA, EXCEPT TO THE
EXTENT OF PROCEDURAL AND SUBSTANTIVE MATTERS RELATING ONLY TO THE CREATION,
PERFECTION AND FORECLOSURE OF LIENS, AND ENFORCEMENT OF RIGHTS AND REMEDIES
AGAINST THE TRUST PROPERTY, WHICH MATTERS SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEBRASKA.




3.7. Binding Effect. This Deed of Trust and each and every covenant, agreement
and other provision hereof shall be binding upon the Trustor and its successors
and assigns including without limitation each and every from time to time record
owner of the Trust Property and any other person having an interest therein,
shall run with the land and shall inure to the benefit of the Beneficiary and
its successors and assigns. As used herein the words “successors and assigns”
shall also be deemed to include the heirs, representatives, administrators and
executors of any natural person who is a party to this Deed of Trust.




3.8. Severability and Survival. The unenforceability or invalidity of any
provisions hereof shall not render any other provision, or provisions herein
contained unenforceable or invalid. The foreclosure of this Deed of Trust or the
exercise of the power of sale under this Deed of Trust will not affect or limit
any remedy of the Beneficiary on account of any breach by the Trustor of the
terms of this Deed of Trust occurring prior to such foreclosure or sale, except
to the extent of the amount bid at such foreclosure or sale.




3.9. Captions. The captions and headings of the various sections of this Deed of
Trust are for convenience only and are not to be construed as confining or
limiting in any way the scope or intent of the provisions hereof. Whenever the
context requires or permits the singular shall include the plural, the plural
shall include the singular and the masculine, feminine and neuter shall be
freely interchangeable.




3.10. Notices. Any notice which any party hereto may desire or may be required
to give to any other party shall be in accordance with the notice provisions set
forth in the ORD Credit Agreement and Central City Credit Agreement, as
applicable.




3.11. Credit Agreement. Reference is hereby made for all purposes to the ORD
Credit Agreement pertaining to the funding of the principal amount of the Notes.
 All advances made by the Beneficiary to ORD pursuant to the ORD Credit
Agreement shall be Obligations of Trustor secured by this Deed of Trust, and
such advances may be obligatory as provided in the ORD Credit Agreement.  








10




--------------------------------------------------------------------------------

3.12. Duties and Obligations of Trustee. The Trustor agrees that: (a) the duties
and obligations of the Trustee shall be determined solely by the express
provisions of this Deed of Trust and the Trustee shall not be liable except for
the performance of such duties and obligations as are specifically set forth
herein, and no implied covenants or obligations shall be imposed upon the
Trustee; (b) no provision of this Deed of Trust shall require the Trustee to
expend or risk its own funds, or otherwise incur any financial obligation in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it shall have grounds for believing that the repayment of
such funds or adequate indemnity against such risk or liability is not
reasonably assured of it; (c) the Trustee may consult with counsel of its own
choosing and the advice of such counsel shall be full and complete authorization
and protection in the respect of any actions taken or suffered by it hereunder
in good faith and in reliance thereon; (d) the Trustee shall not be liable for
any action taken by it in good faith and reasonably believed by it to be
authorized or within the discretion or rights or powers conferred upon it by
this Deed of Trust. The Trustee hereby agrees with the Beneficiary that the
Trustee will act for no consideration in routine matters (e.g., execution of
partial release of security, extension agreements, modification agreements, or
satisfactions) with respect to this Deed of Trust. In the event of foreclosure,
the Trustee will serve for a Trustee’s commission agreeable to the Trustee and
the Beneficiary. If the Beneficiary determines that there shall be a substitute
Trustee for any reason, the Trustee will supply a recordable resignation at the
request of the Beneficiary. The Trustee shall have the right, at its sole option
and from time to time, to substitute one or more trustees for the Trustee named
above, without notice to the Trustor. In the event there shall be more than one
trustee, either trustee may act hereunder.




3.13.

Request for Notice. The Trustor hereby requests a copy of any notice of default
and any notice of sale hereunder be mailed to the Trustor at the Trustor’s
address set forth in the first paragraph of this Deed of Trust.




3.14

Conflicts. Notwithstanding anything in this Deed of Trust to the contrary (other
than the preceding sentence), if any conflict or inconsistency exists between
this Deed of Trust and the ORD Credit Agreement, the ORD Credit Agreement shall
govern and control.




While hereby expressly reserving the priority of this Deed of Trust as
established by law, the Trustee and the Beneficiary hereunder request that a
copy of any notice of default and any notice of sale under any deed of trust
recorded against the Property either prior to, or subsequent to the date this
Deed of Trust is recorded be mailed to each at the addresses set forth in the
first paragraph of this Deed of Trust.




THE TRUSTOR REPRESENTS, CERTIFIES, WARRANTS AND AGREES THAT THE TRUSTOR HAS READ
ALL OF THIS DEED OF TRUST AND UNDERSTANDS ALL OF THE PROVISIONS OF THIS DEED OF
TRUST. THE TRUSTOR ALSO AGREES THAT THE TRUSTEE’S AND THE BENEFICIARY’S
COMPLIANCE WITH THE EXPRESS PROVISIONS OF THIS DEED OF TRUST SHALL CONSTITUTE
GOOD FAITH AND SHALL BE CONSIDERED REASONABLE FOR ALL PURPOSES.




{SIGNATURE PAGE TO FOLLOW THIS PAGE}





11




--------------------------------------------------------------------------------

SIGNATURE PAGE

TO

DEED OF TRUST,

SECURITY AGREEMENT,

ASSIGNMENT OF RENTS AND LEASES

AND FIXTURE FILING

from

GREEN PLAINS CENTRAL CITY LLC, Trustor

to

TICOR TITLE INSURANCE COMPANY,

as Trustee




IN WITNESS WHEREOF, the undersigned has executed this Deed of Trust as of the
day and year first above written.







TRUSTOR:




GREEN PLAINS CENTRAL CITY LLC







____________________________________

By:

Its:




STATE OF ____________)

)ss.

COUNTY OF __________)




On this ________________, 2009, before me the undersigned, a Notary Public in
and for the said County and State, personally appeared _____________, being the
______________________________ of GREEN PLAINS CENTRAL CITY LLC, a Delaware
limited liability company, who is personally known to me to be the identical
person whose name is affixed to the foregoing Deed of Trust and acknowledged the
execution thereof to be his voluntary act and deed as such officer and the
voluntary act and deed of said company.







______________________________________

Notary Public








12




--------------------------------------------------------------------------------




EXHIBIT A

LEGAL DESCRIPTION




The land referred to is situated in the State of Nebraska, County of Merrick and
is described as follows:




A tract of land located in part of the South Half and all of Tax Lot One (1) in
Section 11, Township 13 North, Range 6 West of the 6th P.M., Merrick County,
Nebraska, and more particularly described as follows:




Commencing at the center of Section 11; thence on an assumed bearing of South 00
degrees 00 minutes 00 seconds West upon and along the West line of the Southeast
Quarter a distance of 50.00 feet to the South Right-of-Way (R.O.W.) line of Hord
Lake Road, said point also being the Point of  Beginning; thence South 00
degrees 00 minutes 00 seconds West upon and along said West line a distance of
5.00 feet; thence South 89 degrees 08 minutes 56 seconds East upon and along
said South R.O.W. line a distance of 1349.09 feet to the West line of Tax Lot 1;
thence North 00 degrees 58 minutes 54 seconds East upon and along said West line
of Tax Lot 1 a distance of 14.64 feet to the northwest corner of said Tax Lot 1;
thence South 89 degrees 07 minutes 20 seconds East upon and along the North line
of  Tax Lot 1, said line also being said South R.O.W. line a distance of 260.55
feet to the northeast corner of said Tax Lot 1; thence South 00 degrees 19
minutes 29 seconds West upon and along the  East line of said Tax Lot 1 a
distance of 316.00 feet to the southeast corner of said Tax Lot 1; thence North
89 degrees 03 minutes 23 seconds West upon and along the South line of said Tax
Lot 1 a distance of 260.00 feet to the southwest corner of said Tax Lot 1;
thence North 89 degrees 52 minutes 11 seconds West a distance of 11.02 feet;
thence South 00 degrees 34 minutes 25 seconds West a distance of 749.87 feet;
thence North 89 degrees 06 minutes 32 seconds West a distance of 1192.10 feet to
the easterly R.O.W. line of Union Pacific Railroad; thence North 38 degrees 25
minutes 26 seconds West upon and along said Railroad R.O.W. line a distance of
221.21 feet to a point on said West line of the Southeast Quarter; thence North
38 degrees 18 minutes 13 seconds West upon and along said  Railroad R.O.W. line
a distance of 479.98 feet; thence North 51 degrees 42 minutes 35 seconds East
upon and along said Railroad R.O.W. a distance of 100.00 feet; thence North 38
degrees 17 minutes 31 seconds West upon and along said easterly Railroad R.O.W.
line a distance of 578.18 feet to a point on said South R.O.W. line of Hord Lake
Road; thence South 89 degrees 10 minutes 16 seconds East upon and along said
South R.O.W. line a distance of 577.37 feet to the Point of Beginning.




Said tract is also known as and has been formerly described as:




A tract of land comprising a part of the Southwest Quarter (SW1/4), part of the
Southeast Quarter (SE1/4) and all of Tax Lot One (1) in Section Eleven (11),
Township Thirteen (13) North, Range Six (6) West of the 6th P.M., Merrick
County, Nebraska, more particularly described as follows:




First to ascertain the actual point of beginning, start at the Northwest corner
of said Southeast Quarter (SE1/4); thence Southerly along and upon the West line
of said Southeast Quarter (SE1/4) for a distance of Fifty (50.00) feet to the
point of beginning; thence continuing Southerly along and upon the West line of
said Southeast Quarter (SE1/4) for a distance of Five (5.00) feet; thence
deflecting left 89 degrees 09 minutes 16 seconds and running Easterly along and
upon the South line of Deeded Road right-of-way for a distance of One Thousand
Three Hundred Forty-Eight and Ninety-Four Hundredths (1348.94) feet; thence
deflecting left 90 degrees 39 minutes 34 seconds and running Northerly along and
upon the West line of Tax Lot One (1) for a distance of Fifteen (15.00) feet to
the Northwest corner of said Tax Lot One (1); thence Easterly along and upon the
South line of Deeded Road right-of-way also being the North line of said Tax Lot
One (1) for a distance of Two Hundred Sixty (260.00) feet; thence Southerly
along and upon the East line of said Tax Lot One (1) for a distance of Three
Hundred Sixteen (316.00) feet; thence Westerly along and upon the South line of
said Tax Lot One (1) and extending for a total distance of Two Hundred
Seventy-One (271.00) feet; thence deflecting left 90 degrees 10 minutes 06
seconds and running Southerly for a distance of Seven Hundred Forty-Nine and
Eighty-Seven Hundredths (749.87) feet; thence deflecting right 90 degrees 16
minutes 40 seconds and running Westerly for a distance of One Thousand One
Hundred Ninety-One and Ninety-Six Hundredths (1191.96) feet to a point on the
Northeast right-of-way line of the Union Pacific Railroad; thence Northwesterly
along and upon the Northeast right-of-way line of said Union Pacific railroad
for a distance of Seven Hundred One and Ninety-Two Hundredths (701.92) feet;
thence Northeasterly along and upon the Northeast right-of-way line of said
Union Pacific Railroad for a distance of One Hundred (100.00) feet; thence
Northwesterly along and upon the Northeast right-of-way line of said Union
Pacific Railroad for a distance of Five Hundred Seventy-Eight and Ten Hundredth
(578.10) feet to a point on the South right-of-way line of Deeded Road; thence
Easterly along and upon the South right-of-way line of Deeded Road for a
distance of Five Hundred Seventy-Seven and Thirty-One Hundredths (577.31) feet
to the point of beginning.














13




--------------------------------------------------------------------------------

EXHIBIT B

PERMITTED ENCUMBRANCES




1.

Taxes and Assessments for 2009 and subsequent years, not yet due or payable and
special assessments not yet certified to the county treasurers office for the
following parcels




(a)

Tax ID No. 1937.01




(b)

Tax ID No. 1938.00




2.

Reservation in the Patent recorded in Deed Book H on Page 64, wherein the United
States of America reserves all minerals, except the coal and iron. (Affects SW¼
11-13-6)




3.

Transmission Line Right-of-Way Agreement from George Reeves and Elner A. Reeves,
husband and wife, to Northwestern Public Service Company, its lessees,
successors and assigns, dated May 31, 1930 and recorded August 2, 1930 in Misc.
Book G on Page 552, granting the right-of-way to construct, operate, patrol and
maintain a transmission line over, upon, along and above the E½ SE¼ 11-13-6.




Conveyance of Right-of-Way Easements and Agreements from Northwestern Public
Service Company to Consumers Public Power District, its successors and assigns,
dated July 5, 1940 and recorded July 11, 1940 in Misc. Book I on Page 220.




Assignment from Nebraska Public Power District to Polk County Rural Public Power
District, its successors and assigns, dated August 7, 2000 and recorded August
25, 2000 in Misc. Book KK on Page 100.




4.

Transmission Line Right-of-Way Agreement from Robert Stuart and Alice Stuart,
husband and wife, to Northwestern Public Service Company, its lessees,
successors and assigns, dated June 24, 1930 and recorded August 2, 1930 in Misc.
Book G on Page 552, granting the right-of-way to construct, operate, patrol and
maintain a transmission line over, upon along and above the SW¼ 11-13-6.




Conveyance of Right-of-Way Easements and Agreements from Northwestern Public
Service Company to Consumers Public Power District, its successors and assigns,
dated July 5, 1940 and recorded July 11, 1940 in Misc. Book I on Page 220.




Supplemental Agreement Right-of-Way Easement from Edwin Eilts to Nebraska Public
Power District, its successors and assigns, dated February 27, 1995 and recorded
March 28, 1995 in Misc. Book HH on Page 785, granting the right to remove and
place 2 structures and add 2 anchors in the existing electrical transmission
line on SW¼ 11-13-6




Supplemental Agreement Right-of-Way Easement from Edwin Eilts to Nebraska Public
Power District, its successors and assigns, dated February 27, 1995 and recorded
January 2, 1997 in Misc. Book II on Page 485, granting the right to remove and
place 2 structures and add 2 anchors in the existing electrical transmission
line on SW¼ 11-13-6.




Assignment from Nebraska Public Power District to Polk County Rural Public Power
District, its successors and assigns, dated August 7, 2000 and recorded August
25, 2000 in Misc. Book KK on Page 100.




5.

Transmission Line Right-of-Way Agreement from G.R. Reeves and Mary E. Reeves,
husband and wife, to Northwestern Public Service Company, its lessees,
successors and assigns, dated June 9, 1930 and recorded August 2, 1930 in Misc.
Book G on Page 555, granting the right-of-way to construct, operate, patrol and
maintain a transmission line over, upon, along and above the W½ SE¼ 11-13-6.




Conveyance of Right-of-Way Easements and Agreements from Northwestern Public
Service Company to Consumers Public Power District, its successors and assigns,
dated July 5, 1940 and recorded July 11, 1940 in Misc. Book I on Page 220.




Assignment from Nebraska Public Power District to Polk County Rural Public Power
District, its successors and assigns, dated August 7, 2000 and recorded August
25, 2000 in Misc. Book KK on Page 100.





14







--------------------------------------------------------------------------------




6.

Assignment from Central City Dehydrated Alfalfa Company, Inc. to Farmers
National Bank, dated May 10, 1962 and recorded October 30, 1964 in Misc. Book R
on Page 678, assigning all rights, title and interest in gas pipelines and gas
pipeline right-of-ways as described therein.




7.

Corporation Real Estate Deed from Platte Valley Public Power and Irrigation
District to Nebraska Public Power District, conveying all right, title,
interest, possession and estate of every kind and nature whatsoever, in and to
all real estate claimed or possessed in fee, easement, lease, license or by some
form of equitable right or privilege, dated December 10, 1970 and recorded
December 18, 1970 in Deed Book A14 on Page 173.




8.

Ordinance 827 dated November 10, 2003 and recorded November 19, 2003 in Misc.
Book LL on Page 522, wherein subject property is included within the corporate
limits of the City of Central City and declared to be a part of the City of
Central City.




9.

Memorandum of Redevelopment Contract between The Community Redevelopment
Authority of the City of Central City, Nebraska, and Platte Valley Fuel Ethanol,
LLC, dated December 18, 2003 and recorded December 23, 2003 in Misc. Book LL on
Page 569.




10.

Easement from Platte Valley Fuel Ethanol, Inc. to The City of Central City, its
successors and assigns, recorded March 15, 2004 in Misc. Book LL on Page 656,
granting a right-of-way over and across a tract in the SW¼ 11-13-6.  Note:  This
Easement is not dated and is from Platte Valley Fuel Ethanol, Inc. rather than
Platte Valley Fuel Ethanol, LLC.




11.

That certain Deed of Trust dated July 2, 2009, granted by Green Plains Central
City LLC to Ticor Title Insurance Company for the benefit of AgStar Financial
Services, PCA, as Agent, in the original principal sum of $96,500,000.00.











15





